This is an application for leave to appeal from refusal of a writ of habeas corpus.
Petitioner was tried and convicted in 1947 on the charge of burglary and was sentenced to imprisonment for two years.
He alleges (1) that he did not have the right of counsel; (2) that the co-defendant was released on bond and did not take the witness stand at any time during the trial; and (3) that no evidence was produced by the State other than circumstantial evidence, and thus he was not tried by due process of law.
There is no allegation that the petitioner was unable to employ counsel, or that he was incapable of making his defense. Blountv. Wright, 189 Md. 294, 55 A.2d 709.
The other allegations have no bearing on the propriety of the petitioner's detention. This Court cannot in a habeas corpus proceeding determine the sufficiency of the evidence, and therefore petitioner's allegations, even if substantiated, would not justify release on habeas corpus. State, ex rel. Sawyer v.Warden of Maryland House of Correction, 190 Md. 757,60 A.2d 196.
Application denied, without costs. *Page 751